ON REHEARING.
Seevers, J.

3. _._.

After the execution of the conveyance by the plaintiff to M. C. Tinsley, the latter and Charity L. Tinsley executed a mortgage on the land therein described to one Cornell to secure a note executed by the plaintiff and M. C. Tinsley for $500. In this mortgage was included a parcel of land owned by the plaintiff, and he joined therein and got $300 of the money the mortgage to Cornell was given to secure.
Because of the existence of the foregoing facts, counsel for Charity L. Tinsley have filed a petition for a rehearing, and insist the plaintiff is not entitled to a vendor’s lien except for such sum as may be due him exceeding the said amount of $300 his property was mortgaged to secure.
The plaintiff and M. C. Tinsley borrowed of Cornell $500 and gave their joint note for the same. To secure this note all the parties joined in the mortgage. There is no pretense any of said money has been paid. To Cornell the plaintiff is liable for the whole, and Charity L. Tinsley’s juoperty is also liable. If she hereafter pays the whole amount, or if the same is realized by a sale of her property under the mortgage, the plaintiff would be bound to repay her the said sum of $300 and interest. But for aught that is now Imown, the plaintiff may be compelled to pay the whole amount to Cornell. Until Mrs. Tinsley has paid' something on -the mortgage to Cornell she has no claim on the plaintiff, nor can the latter’s lien be affected by a contingent liability that may never be enforced to her prejudice.
The petition for a rehearing is overruled.